Fourth Court of Appeals
                                San Antonio, Texas
                                    September 12, 2022

                                   No. 04-22-00417-CV

                                 Rigoberto SANCHEZ, Jr.,
                                         Appellant

                                             v.

                               COTT BEVERAGES, INC.,
                                      Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI02505
                     Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER
       Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due October
31, 2022.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court